MEMORANDUM **
Federal prisoner Willie Ray Evans, Jr., appeals pro se the district court’s judgment denying his petition for writ of coram nobis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.2002), and we affirm.
Evans cannot challenge his conviction or sentence pursuant to a petition for a writ *215of error coram nobis because he is still in custody. See 28 U.S.C. § 2255; Matus-Leva, 287 F.3d at 761 (deciding that a writ of coram nobis was unavailable to a petitioner who was still in custody and could seek relief pursuant to a § 2255 motion).
Further, because Evans has already attacked his conviction pursuant to a § 2255 motion, he “may not resort to coram nobis merely because he has failed to meet the AEDPA’s gatekeeping requirements.” Id.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Evans’ motion for correction or modification of the record is denied as unnecessary.